Citation Nr: 1203585	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  03-33 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION




The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had active military service from September 1970 to September 1973. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2008, the Board denied a higher initial rating beyond 30 percent for coronary artery disease (CAD).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the Court issued a memorandum decision affirming the Board's decision in part, and setting it aside in part, and remanding the issue of entitlement to an extraschedular total disability based on individual unemployability (TDIU).  

In October 2010, the Board remanded the TDIU claim for additional development.  

In September 2004, the Veteran was afforded a videoconference hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).
  



REMAND

The most recent RO rating decision of record is dated in June 2009.

In a letter (VA Form 21-4138), received in August 2010, the Veteran reported that the rating for his service-connected mood disorder with anxiety had been increased from 30 percent to 50 percent, with an effective date of May 6, 2010, and that his combined rating was now 70 percent.  See also Veteran's statement (VA Form 21-4138) received in November 2011.  The Veteran attached a copy of an award letter from the RO, and the associated rating decision, both dated in August 2010, which support his statement (although the combined rating is not shown).    
 
The most recent Supplemental Statement of the Case (SSOC), dated in November 2011, states, "As noted in the associated rating decision you were granted a 100% evaluation for your coronary artery disease effective 11/16/2010, therefore for the period beginning 11/16/2010 the issue of individual unemployability (TDIU) is moot."  The SSOC further states that prior to 11/16/2010 the Veteran did not meet the requirements for individual unemployability, as his combined evaluation was 60 percent.    

Despite the language in the November 2011 SSOC, no associated rating decision is of record.  

Given the foregoing, it appears that at least two rating decisions dated after June 2009 are not of record.  Since the Veteran's ratings for his service-connected disabilities are material to the issue on appeal, a remand is required in order to associate all rating decisions dated after June 2009.  Furthermore, under the circumstances, the claim should be readjudicated to reflect consideration of the missing rating decisions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all rating decisions dated after June 2009, and associate them with the claims files.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


